Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application and Claims
This action is in reply to the application filed on 12/03/2019.
This communication is the first action on the merits.
Claims 1-20 is/are currently pending and have been examined in this application. 


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 1 recites “A method comprising: determining, by the one or more processors”, it is unclear which “processor” this element refers, further this element lacks antecedent basis. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation.  Appropriate correction is required.

Claims 2-7 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 2-7 is rejected for the reasons set forth above regarding claim 1 as a result.



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 (similarly 8, 14) recite,
“A method comprising: 
determining, by the ..., a set of news items associated with entities stored in an ...; 
determining, by the ..., a subset of the news items that is predicted to affect one or more supply chains used to supply components to manufacture at least one product; 
determining, by the ..., a confidence score associated with each news item in the subset of news items; 
modifying, by the ..., a replenishment plan based at least in part on the predicted affect to the one or more supply chains to create a modified replenishment plan; and 
performing a modification, by the ..., to a master build plan that includes a build plan associated with the at least one product based at least in part on the modified replenishment plan.”


Analyzing under Step 2A, Prong 1:
The limitations regarding, …determining, by the ..., a set of news items associated with entities stored in an ...; determining, by the ..., a subset of the news items that is predicted to affect one or more supply chains used to supply components to manufacture at least one product; determining, by the ..., a confidence score associated with each news item in the subset of news items; modifying, by the ..., a replenishment plan based at least in part on the predicted affect to the one or more supply chains to create a modified replenishment plan; and performing a modification, by the ..., to a master build plan that includes a build plan associated with the at least one product based at least in part on the modified replenishment plan…, and a human using their mind to, determining, by the ..., a set of news items associated with entities stored in an ...; determining, by the ..., a subset of the news items that is predicted to affect one or more supply chains used to supply components to manufacture at least one product; determining, by the ..., a confidence score associated with each news item in the subset of news items; and a human using pen and paper to, modifying, by the ..., a replenishment plan based at least in part on the predicted affect to the one or more supply chains to create a modified replenishment plan; and performing a modification, by the ..., to a master build plan that includes a build plan associated with the at least one product based at least in part on the modified replenishment plan; therefore, the claims are directed to a mental process. 

Further, determining, by the ..., a subset of the news items that is predicted to affect one or more supply chains used to supply components to manufacture at least one product;...modifying, by the ..., a replenishment plan based at least in part on the predicted affect to the one or more supply chains to create a modified replenishment plan; and performing a modification, by the ..., to a master build plan that includes a build plan associated with the at least one product based at least in part on the modified replenishment plan…, under the broadest reasonable interpretation, is fundamental economic practice and commercial or legal interactions. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 8, 14: one or more processors, entity database, A server comprising: one or more processors; and one or more non-transitory computer readable media to store instructions executable by the one or more processors to, One or more non-transitory computer readable media storing executable by one or more processors to 
Claim 2, 8, 15: enterprise resourcing planning (ERP) system
Claim 4, 10, 17: long short-term memory (LSTM) recurrent neural network (RNN) 
Claim 6, 12, 19: natural language processing (NLP) 

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer and machine learning. 

Additionally, with respect to, determining, by the ..., a set of news items associated with entities..., modifying, by the ..., a replenishment plan based at least in part ..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – determining, by the ..., a set of news items associated with entities..., data output – modifying, by the ..., a replenishment plan based at least in part ....

Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least, 
[0011]   For purposes of this disclosure, an information handling system (IHS) may include any instrumentality or aggregate of instrumentalities operable to compute, calculate, determine, classify, process, transmit, receive, retrieve, originate, switch, store, display, communicate, manifest, detect, record, reproduce, handle, or utilize any form of information, intelligence, or data for business, scientific, control, or other purposes. For example, an information handling system may be a personal computer (e.g., desktop or laptop), tablet computer, mobile device (e.g., personal digital assistant (PDA) or smart phone), server (e.g., blade server or rack server), a network storage device, or any other suitable device and may vary in size, shape, performance, functionality, and price. The information handling system may include random access memory (RAM), one or more processing resources such as a central processing unit (CPU) or hardware or software control logic, ROM, and/or other types of nonvolatile memory. Additional components of the information handling system may include one or more disk drives, one or more network ports for communicating with external devices as well as various input and output (I/O) devices, such as a keyboard, a mouse, touchscreen and/or video display. The information handling system may also include one or more buses operable to transmit communications between the various hardware components. 
[0017]   After the critical features have been identified, a neural network-based machine learning algorithm may be used to determine a confidence score associated with each critical feature. For example, a recurrent neural network (RNN) architecture, such as long short-term memory (LSTM) may be used to determine the confidence score associated with each critical feature. 
[0022]   Historical sales data 114 may be used to create a yearly purchase plan 116 and a monthly purchase plan 118. Budget planning data 130 including a particular budget 132 may also be used to determine the yearly purchase plan 116. A machine learning model, such as Naive Bayes (or similar), may be used on the historical sales data 114 to predict the yearly purchase plan 116 and to predict the monthly purchase plan 118. 
[0031]   The machine learning 104 may receive news data 106 via the network 136. The news data 106 may include data that is "pushed" from multiple sites (e.g., CNN.com, weather.com, and the like) to the machine learning 104. For example, the machine learning 104 may subscribe to news provided by each of the multiple sites. The news data 106 may include data that is "pulled" (e.g., scraped) from multiple sites. For example, an intelligent web scraper 232 may use machine learning to identify and pull data associated with entities in the entity database 218. The news data 106 may be processed using natural language processing (NLP) 234. The NLP may use machine learning to process the news data 106. For example, the NLP 234 may use support vector machines, Bayesian networks, maximum entropy, conditional random field, neural networks, or deep learning to process the news data 106. The NLP 234 may process the news data 106 to extract and create extracted features 236, part of structured data 226. 
[0040]   In the flow diagram of FIG. 3, each block represents one or more operations that can be implemented in hardware, software, or a combination thereof. In the context of software, the blocks represent computer-executable instructions that, when executed by one or more processors, cause the processors to perform the recited operations. Generally, computer- executable instructions include routines, programs, objects, modules, components, data structures, and the like that perform particular functions or implement particular abstract data types. The order in which the blocks are described is not intended to be construed as a limitation, and any number of the described operations can be combined in any order and/or in parallel to implement the processes. For discussion purposes, the process 300 is described with reference to FIGS. 1 and 2, as described above, although other models, frameworks, systems and environments may be used to implement these processes. 
[0048]   The computing device 400 may include one or more processors 402 (e.g., including a CPU, a graphics processing unit (GPU), or the like), a memory 404, communication interfaces 406, a display device 408, other input/output (I/O) devices 410 (e.g., a keyboard, a trackball, and the like), and one or more mass storage devices 412 (e.g., disk drive, solid state disk drive, or the like), configured to communicate with each other, such as via one or more system buses 414 or other suitable connections. While a single system bus 414 is illustrated for ease of understanding, it should be understood that the system buses 414 may include multiple buses, such as a memory device bus, a storage device bus (e.g., serial ATA (SATA) and the like), data buses (e.g., universal serial bus (USB) and the like), video signal buses (e.g., ThunderBolt®, DVI, HDMI, and the like), power buses, etc. 
[0049]   The processors 402 are one or more hardware devices that may include a single processing unit or a number of processing units, all of which may include single or multiple computing units or multiple cores. The processors 402 may include a graphics processing unit (GPU) that is integrated with a CPU or the GPU may be a separate processor device from the CPU. The processors 402 may be implemented as one or more microprocessors, microcomputers, microcontrollers, digital signal processors, central processing units, graphics processing units, state machines, logic circuitries, and/or any devices that manipulate signals based on operational instructions. Among other capabilities, the processors 402 may be configured to fetch and execute computer-readable instructions stored in the memory 404, mass storage devices 412, or other computer-readable media. 
[0050]   Memory 404 and mass storage devices 412 are examples of computer storage media (e.g., memory storage devices) for storing instructions that can be executed by the processors 402 to perform the various functions described herein. For example, memory 404 may include both volatile memory and non-volatile memory (e.g., RAM, ROM, or the like) devices. Further, mass storage devices 412 may include hard disk drives, solid-state drives, removable media, including external and removable drives, memory cards, flash memory, floppy disks, optical disks (e.g., CD, DVD), a storage array, a network attached storage, a storage area network, or the like. Both memory 404 and mass storage devices 412 may be collectively referred to as memory or computer storage media herein and may be any type of non-transitory media capable of storing computer-readable, processor-executable program instructions as computer program code that can be executed by the processors 402 as a particular machine configured for carrying out the operations and functions described in the implementations herein. 
[0051]   The computing device 400 may include one or more communication interfaces 406 for exchanging data via the network 136. The communication interfaces 406 can facilitate communications within a wide variety of networks and protocol types, including wired networks (e.g., Ethernet, DOCSIS, DSL, Fiber, USB etc.) and wireless networks (e.g., WLAN, GSM, CDMA, 402.11, Bluetooth, Wireless USB, ZigBee, cellular, satellite, etc.), the Internet and the like. Communication interfaces 406 can also provide communication with external storage, such as a storage array, network attached storage, storage area network, cloud storage, or the like. 
[0052]   The display device 408 may be used for displaying content (e.g., information and images) to users. Other I/O devices 410 may be devices that receive various inputs from a user and provide various outputs to the user, and may include a keyboard, a touchpad, a mouse, a printer, audio input/output devices, and so forth. 
[0053]   The computer storage media, such as memory 404 and mass storage devices 412, may be used to store software and data. For example, the computer storage media may be used to store software 428 (e.g., operating system, drivers, applications and the like) and data 430 as well as the ERP system 202, the entity recognition engine 216, the entity database 218, the structured data 226, the text classifier 228, the confidence score module 230, the replenishment planning data 108, the master build plan 120, and other software and data, as described herein. 
[0054]   The example systems and computing devices described herein are merely examples suitable for some implementations and are not intended to suggest any limitation as to the scope of use or functionality of the environments, architectures and frameworks that can implement the processes, components and features described herein. Thus, implementations herein are operational with numerous environments or architectures, and may be implemented in general purpose and special-purpose computing systems, or other devices having processing capability. Generally, any of the functions described with reference to the figures can be implemented using software, hardware (e.g., fixed logic circuitry) or a combination of these implementations. The term "module," "mechanism" or "component" as used herein generally represents software, hardware, or a combination of software and hardware that can be configured to implement prescribed functions. For instance, in the case of a software implementation, the term "module," "mechanism" or "component" can represent program code (and/or declarative-type instructions) that performs specified tasks or operations when executed on a processing device or devices (e.g., CPUs or processors). The program code can be stored in one or more computer-readable memory devices or other computer storage devices. Thus, the processes, components and modules described herein may be implemented by a computer program product. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, 8, 11-12, 14-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20160371618A1 to Leidner et al., (hereinafter referred to as “Leidner”) in view of US Patent Publication to US20200065759A1 to McNamara et al. (hereinafter referred to as “McNamara”) 

As per Claim 1, Leidner teaches: A method comprising: 
determining, by the one or more processors, a set of news items associated with entities stored in an entity database; (in at least [0017] extract risk registers for companies from news archives automatically, compute and determine supply chain risk and generate a graph of supply chain relationships, and also apply the risk register generation to social media and other sources [0142] The system takes three inputs: (i) the World Wide Web 10002, as indexed by a search engine, (ii) a set of company names, the risks of which need to be determined (e.g. a list of suppliers or an investment portfolio) and (iii) a news archive 10004 comprising trusted news and analysis...The news archive 10004 is the source of information, from which the risks can be extracted, essentially using journalists' insights to “crowdsource” risk mentions from their reporting. The company list is the real (variable) input, and the output is a risk register for each company. [0143] to obtain an inventory of possible names for risks, a tagging step 10104 in which company names and risk type names, respectively, are annotated in the text of the news feed and/or news archive (by simple look-up, or possibly by a more sophisticated process such as machine learning) by a company tagger 10008 and risk tagger 10010 respectively)
determining, by the one or more processors, a subset of the news items that is predicted to affect one or more supply chains used to supply components to manufacture at least one product; (in at least [0094] uses supply chain data (i.e., WHO supplies WHAT to WHOM) which is a prerequisite for the invention to determine supply chain risks. [0160] The suicides of several employees of Foxconn (also known as Hon Hai Precision Industry Co., Ltd.), an electronics manufacturer that is a subcontractor for Apple Inc., has been a prime example of reputation damage by association. Foxconn was reported to exploit its workers, and some of them took their lives. This in turn caused outrage by Apple Inc.'s customers when reported by news media. Another example is a manufacturer of cars, which may source its engines from a vendor. The engine may contain spark plugs from yet another vendor. If the spark plug vendor produces a very customized version for the engine manufacturer that cannot easily be replaced, a cash-flow problem of the spark plug vendor may delay or even halt production for the car manufacturer if no alternatives can be sourced easily)
determining, by the one or more processors, a confidence score associated with each news item in the subset of news items; (in at least [0016] provides valuable input into determination of a risk score due to confidence level established between the risk type and the entity extracted through the process of the present invention [0111] Machine learning is used in setting up the SVM classifier with a set of features taken from text to inform the classification. For example, FIG. 5 represents a chart of features used in the Support Vector Machine including “TREE-KERNEL,” which is the most critical feature of the feature set. The combination of all features improves accuracy and effectiveness as compared to individual features with the TREE-KERNEL feature being clearly dominant in the set. [0112] FIG. 4 shows the learning curve when inducing classifiers with training data sizes ranging from, for example, 500 to 3,000 data points (sentences). The performance stabilizes around F1=80%, so with the current model and parameters, the training data is not the limiting factor in the experimental settings. [0121] a credibility scoring component may be integrated to filter out or properly weight news stories or other information coming from untrustworthy information sources. The value of the company-risk relation mention extraction system of the present invention is bounded by the talk about risks contained in the news archive. In a sense, it turns the journalists into a risk analyst crowd whose collective assessment is harvested. Companies that do not get enough coverage may have vastly incomplete company risk profiles. Finally, the company-risk relation mention extraction system of the present invention focuses on risks expressed as noun phrases, but the system may be adapted to identify and analyze risks expressed using verb phrases or otherwise. [0173] FIGS. 21-24 provide another embodiment of a graphical user interface called the 360 Risk View 2100 for JP Morgan Chase. The 360 Risk View 2100 comprises an entity web visualization 2102 that shows the relatedness of entities in one or more business areas or supply chains and is shown in more detail in FIG. 22. A word cloud 2104 shows the relative importance or frequence of occurrence of terms or risks associated with an entity. A list of risks 2106 provides detailed risk information on general and idiosyncratic risks for an entity and is shown in greater detail in FIG. 23. A detailed risk log 2108, shown in FIG. 24, shows instances where an entity and risk have been identified and also provides a quantitative score associated with the entity-risk pairing )
..., a replenishment plan based at least in part on the predicted affect to the one or more supply chains to create a modified replenishment plan; and (in at least [0090] Doing business involves the business entity being exposed to a variety of risks, and also involves and requires recognizing, avoiding, mitigating, or insuring against these risks as an integral part of running successful business. In the area of supply chain management there are suppliers (vendors) that sell goods to companies that combine input from multiple parties, process/recombine the input and sell the processed/recombined input as output to other companies, who may also be considered suppliers themselves. [0092] if a car seat manufacturer is sourcing a particular part from a supplier whose factory was destroyed unexpectedly by an earthquake, the manufacturer may break contract regarding delivering its car seats to its customer, large car companies. Yet, despite the importance of supply chain risk, there are no systematic tools that can systematically identify and alert the situations outlined above)
... a build plan associated with the at least one product based at least in part on the modified replenishment plan. (in at least [0160] The engine may contain spark plugs from yet another vendor. If the spark plug vendor produces a very customized version for the engine manufacturer that cannot easily be replaced, a cash-flow problem of the spark plug vendor may delay or even halt production for the car manufacturer if no alternatives can be sourced easily. The more remote and indirect in the supply chain graph the risk is from the company that is ultimately (transitively) exposed, the harder it is to anticipate the problem in the risk identification process. A solution could be the overlaying of risk registers onto the supply chain graph as shown in FIG. 13. )

Although implied, Leidner does not expressly disclose the following limitations, which however, are taught by McNamara,
modifying, by the one or more processors, a replenishment plan based at least in part on the predicted affect to the one or more supply chains to create a modified replenishment plan; and (in at least [0327] appropriate action 2616 is to notify management of each of the responsible lower tier node(s) of the product delivery scheduling problem or the engineering team responsible for the project of the project scheduling problem and request a proposed mitigation measure to obviate the material and/or part and/or component and/or product delivery scheduling problem or project scheduling problem. )
performing a modification, by the one or more processors, to a master build plan that includes a build plan associated with the at least one product based at least in part on the modified replenishment plan.(in at least [0213] The reporting information may include not only a warning (with an associated probability and/or level of confidence) that a noncompliant event will occur and optionally a recommendation on how to mitigate and/or avoid the noncompliant event. Mitigation recommendations include, for example, ordering products from a different facility of the tier 2 product assembler 104 and/or from a different tier 2 product assembler 104, using a type of freight company or specific freight company to provide faster incoming and/or outgoing product shipment, cancelling or altering an existing order (e.g., increase or decrease product quantity and/or delay or expedite product shipment date) with a tier 2 product assembler 104 and/or downstream distribution chain entity, shipping product from a different tier 1 facility to the selected destination in the distribution chain to offset the noncompliant event, and ship a different product to the selected destination in the distribution chain to offset the noncompliant event. The recommendation can be performed automatically by the risk manager 716 [0226] modify system parameters of the logistic or supply chain system to reduce and/or optimize risk profiles for any selected supply chain parameter or object, typically a given product, a selected product line, and/or a customer account. [0327] appropriate action 2616 is to notify management of each of the responsible lower tier node(s) of the product delivery scheduling problem or the engineering team responsible for the project of the project scheduling problem and request a proposed mitigation measure to obviate the material and/or part and/or component and/or product delivery scheduling problem or project scheduling problem. [0329] appropriate action(s) 2624 include providing a recommendation to tier 1 management of mitigation measure(s) to address and/or rectify the material and/or part and/or component and/or product delivery scheduling problem, a combination of any of the foregoing actions, ship on-hand product inventory from a different tier 1 facility to the demand chain partner,) 

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Leidner by, ... a resource management and reporting system for an enterprise or supply chain. It can include a platform for managing, displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructures. The platform can efficiently and effectively configure supply chains and logistic operations and dynamically manage and control supply chain and logistics performance...a supply chain and logistics analyzer for use in evaluating and recommending changes to a selected supply chain or logistics operation...The supply chain and logistics analyzer can identify problems or choke points or bottlenecks in the supply chain and/or logistics operation(s) and/or provide recommended changes to the supply chain and/or logistics operation(s)...A supply chain and logistics manager can collect and store supply chain and/or logistics operation performance information, verify accuracy of scheduled delivery times, provide estimates of delivery times, identify potential manufacturing and delivery problems, and identify and quantify the effects of expected and unexpected events on supply chain and/or logistics performance...A risk manager can monitor a selected activity and determine and assign a risk parameter to a selected activity failing to satisfy one or more requirements, objectives, and/or specifications. The monitored activity can include, for example, a supply chain operation, a logistics operation, and a device or component design activity...monitor securely and simultaneously multiple supply chains for different products (with performance information collected for each monitored supply chain being confidential to the respective monitored supply chain)...Recommendations could include restructuring tier 1, 2, 3 and 4 relationships, using differently located facilities for lesser or greater production, using different freight modes and/or carriers, and reconfiguring the layout and/or production unit operations within a selected facility. A performance risk can be associated with each recommendation based on factors, such as performance rating, geographic location of the recommended enterprise and/or organization relative to the geographic locations of the upstream enterprise and/or organization (if any) supplying the recommended enterprise and/or organization and of the downstream enterprise and/or organization (if any) receiving material and/or product from the recommended enterprise and/or organization, and/or the likelihood of a disruptive event impacting the recommended enterprise and/or organization and/or a shipment line associated therewith...., as taught by McNamara, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Leidner with the motivation of, ...to provide greater reliability, more reliable and faster material and/or part and/or component and/or product manufacture and delivery cycles, more material turns, and reduced cost and waste...to cross-pollinate operating strategies across industries and thereby improve and fine-tune operating strategies within each industry...to provide improved end-to-end supply chain visibility... using advanced planning and scheduling techniques by which raw materials and production capacity are optimally allocated to meet demand...to determine the optimal transportation and/or allocation of supply chain and/or logistics operation(s) resources....modify system parameters of the logistic or supply chain system to reduce and/or optimize risk profiles for any selected supply chain parameter or object, typically a given product, a selected product line, and/or a customer account...., as recited in McNamara.


As per Claim 2
the plurality of entities are extracted from an enterprise resourcing planning (ERP) system. (in at least [0074] Server 1200 includes a processor module 1210, a memory module 1220, which comprises a subscriber database 1230, a linguistic analyzer 1240, RRG module 1250, a user-interface module 1260, a training/learning module 1270 and a classifier module 1280. [0077] RRG generating module 1250 adapted to process news/media information received as input via news/media corpus 1100 and to generate one or more risk registers associated with one or more entities or companies. [0094] Supply chain data may be obtained using the following methods: (1) purchase of commercial data sources from third party vendors; (2) automated computer learning of a supply chain graph; (3) found data: most companies have spreadsheets and procurement databases internally available that describe their own suppliers as well as customers. The risks that these companies (those sourced from, as well as sold to) [0104] The rules can be implemented by an apparatus with a Graphical User Interface (GUI) that displays supply chain as shown in the graphical user interface 2000 in FIG. 2. The GUI 2000 may show risk registers 2002, the level of the risks in the registers 2004, and the companies in the supply chain 2006.)


As per Claim 5, Leidner teaches: The method of claim 1, wherein the plurality of entities comprises: 
a first plurality of people; (in at least [0160] The suicides of several employees of Foxconn (also known as Hon Hai Precision Industry Co., Ltd.), an electronics manufacturer that is a subcontractor for Apple Inc.)
a second plurality of locations; and (in at least [0129] increasingly frequent reports of political unrest coming from a country, this may indeed be suggestive of an imminent civil war or revolution [0159] Chandni, a textile worker in an old and crowded factory building (“sweat shop”) in Bangladesh. In this hypothetical example, she earns $0.19 per hour, although she is only twelve years old. She is hungry and lacks sleep, but kept like a slave, forced to work long hours, and locked in the factory so she cannot leave
a third plurality of organizations. (in at least [0173] The 360 Risk View 2100 comprises an entity web visualization 2102 that shows the relatedness of entities in one or more business areas or supply chains and is shown in more detail in FIG. 22. )  


As per Claim 6, Leidner teaches: The method of claim 1, wherein determining the set of news items associated with the entities stored in the entity database comprises: 
selecting a particular news item; (in at least [0142] The system takes three inputs: (i) the World Wide Web 10002, as indexed by a search engine, (ii) a set of company names, the risks of which need to be determined (e.g. a list of suppliers or an investment portfolio) and (iii) a news archive 10004 comprising trusted news and analysis. The World Wide Web (WWW) 10002 is used to mine a taxonomy of risk types 10006, examples of which are shown in FIGS. 25 and 26, regardless of the entity that is exposed to them; the WWW 10002 was chosen because it is the largest existing online source of English prose. The news archive 10004 is the source of information, from which the risks can be extracted, essentially using journalists' insights to “crowdsource” risk mentions from their reporting. [0145] the pair (Microsoft, fine) could be generated by both of the following sentences, one correct and one incorrect (i.e., undesirable in a risk mining context): [0146] (a) Microsoft are facing a fine, said Bill Gates. )
using natural language processing (NLP) to determine that the particular news item is associated with a particular one of the entities; and (in at least [0085] source is external or otherwise not in a format readily understood by the RRGS, it may employ natural language processing and other linguistics technology to identify companies in the text and to which statements relate.)
including the particular news item in the set of news items. (in at least [0149] Once risk company-relation mentions have been identified and stored in the tuple store 10016, they can be aggregated by a company risk register aggregator 10018 so as to form the actual risk register to be stored in the risk register database 10020. The naive way of doing this is by forming the set of all risk mention instance tuples for each company Ci i.e. to gather (Ci;Rj) for all js to get the risk register for one company Ci.)

As per Claim 8, 11-12 and 14-15, 18-19 for a server (see at least Leidner [0074]) and non-transitory computer-readable media (see at least Leidner [0074]), respectively, substantially recite the subject matter of Claim 1-2, 5-6 and are rejected based on the same reasoning and rationale.


Claims 3-4, 7, 9-10, 13, 16-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20160371618A1 to Leidner et al., (hereinafter referred to as “Leidner”) in view of US Patent Publication to US20200065759A1 to McNamara et al. (hereinafter referred to as “McNamara”) in view of US Patent Publication to US20200233857A1 to Fehling et al. (hereinafter referred to as “Fehling”)

As per Claim 3, Leidner teaches: The method of claim 1, wherein determining the subset of the news items that is predicted to affect the one or more supply chains used to supply components to manufacture the at least one product comprises: 
performing a ... analysis of the set of news items associated with the entities; (in at least [0105] uses company risk classification, which comprises finding all instances of company mentions and risk type mentions. It is then determined whether the company mentioned is exposed to the risk mentioned. Specifically, the present invention comprises a supervised risk classifier that extracts company-risk relation mentions using a set of purpose-defined features defined over sentences of text. In one embodiment, the extraction may be performed by a Support Vector Machine (SVM). The relation classifier uses input from a company named entity tagger as well as input from a weakly-supervised risk type taxonomy. The SVM may be trained over a set of hand-annotated news stories from an international news agency's news archive. The company-risk relation extraction of the present invention outperforms known methods of risk extraction, and the performance of the system is primarily driven by the tree kernel. [0145] step 10104, each sentence that contains a mention of a company name and a risk type name has both marked up in step 10104, which creates candidate pairs (tuples).  )
determining a ... value that increases proportionally to the number of times a particular entity of the entities appears in each news item offset by a number of news items in the set of news items that includes the word; and (in at least [0149] Once risk company-relation mentions have been identified and stored in the tuple store 10016, they can be aggregated by a company risk register aggregator 10018 so as to form the actual risk register to be stored in the risk register database 10020. The naive way of doing this is by forming the set of all risk mention instance tuples for each company Ci i.e. to gather (Ci;Rj) for all js to get the risk register for one company Ci. [0150] A higher frequency indicates merely an increased number of mentions of a risk, which is not identical, but may in some cases be correlated with, a higher likelihood for the risk to materialize: a spike in mentions of “earthquake” is likely to result from imminent or actual earthquakes, but a spike in “acquisition” may or not precede the acquisition of a company;)   
determining the subset of the news items based at least in part on the ... value associated with each of the entities. (in at least [0145] Software to automatically annotate prose text with company names is easily available today. Popular methods are based on name dictionaries (gazetteers), linguistic rules and/or machine learning.  [0149] Once risk company-relation mentions have been identified and stored in the tuple store 10016, they can be aggregated by a company risk register aggregator 10018 so as to form the actual risk register to be stored in the risk register database 10020. The naive way of doing this is by forming the set of all risk mention instance tuples for each company Ci i.e. to gather (Ci;Rj) for all js to get the risk register for one company Ci.)   

Although implied, Leidner in view of McNamara does not expressly disclose the following limitations, which however, are taught by Fehling,
... a term frequency-inverse document frequency (TF-IDF) analysis ...; (in at least [0027] various natural language processing (NLP) steps are applied to the cost data to aid subsequent analysis of each transaction. These operations can aid in determining relevant keywords and in determining relationships between transactions for clustering...selecting keywords based on predetermined lists or ad-hoc analysis like their occurrence of appearance in one/several categories, (17) using informative scoring like term frequency-inverse document frequency (TF-IDF), and (18) using Machine Learning models for Named Entity Recognition. It should be understood that there may be additional or fewer NLP operations applied to each log. )

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Leidner in view of McNamara by, ...Natural language processing is applied to text data from transactional data to generate a consolidated cleaned data set (CDS) containing information for categorization. Logs for transactions are clustered based on similarity, forming the minimal data set (MDS). An automated algorithm selects a subset of high-value clusters that are categorized by requesting users to manually categorize one or more representative logs from each cluster of the subset. A model is then trained using the subset of manually categorized clusters and used to predict spend categories for the remaining logs with high accuracy. The AI engine automatically analyzes the predictions based on client context and either auto-tunes the machine learning model or identifies a new subset of clusters to be manually categorized. This loop may continue until 95%-100% of the spend is categorized...various natural language processing (NLP) steps are applied to the cost data to aid subsequent analysis of each transaction. These operations can aid in determining relevant keywords and in determining relationships between transactions for clustering...selecting keywords based on predetermined lists or ad-hoc analysis like their occurrence of appearance in one/several categories, (17) using informative scoring like term frequency-inverse document frequency (TF-IDF), and (18) using Machine Learning models for Named Entity Recognition. It should be understood that there may be additional or fewer NLP operations applied to each log...neural network model which may be used in some embodiments for predicting categories for individual logs or clusters of logs can take the form of any number of neural networks including Perceptron (P) networks, Feed Forward (FF) networks, Radial Basis Networks (RBF), Deep Feed Forward (DFF) networks, Recurrent Neural Networks (RNN), Long/Short Term Memory (LSTM) Networks...model may evolve and become more accurate over time via an iterative process depicted in FIG. 6. This iterative process is driven by an automated quality and error analysis to improve the model...the model may include one or more machine learning algorithms such as logistic regression models, linear discriminant analysis algorithms, classification and regression trees, Naive Bayes algorithms..., as taught by Fehling, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Leidner in view of McNamara with the motivation of, ...Budgeting is a critical aspect for organizations to bring transparency to their costs and provide an opportunity to improve their bottom line...allows top-level strategic goals to be driven through the budgeting process by tying the budget and respective spend to specific functions, locations and business units, and groups costs and therefore strategic priorities in a manner that enables measurement against previous results and current expectations....help lower costs by avoiding typical budgeting pitfalls such as blanket increases or decreases to a prior period's budget...to understand the true nature of the price and consumption drivers, and to understand which parts of the spend have clear value and which parts are waste...to review such drivers and to re-categorize expenses accurately... reducing manual categorization of spend data, models and systems for classifying spend data are often highly specific to the clients and their business....to increase the accuracy of the categorization...may increase the likelihood that essential data fields are identified correctly.... greatly improves the efficiency and speed of categorization...to improve the machine learning model..., as recited in Fehling.

As per Claim 4, Leidner teaches: The method of claim 1, wherein determining the confidence score associated with each news item in the subset of news items comprises: 
determining the confidence score using a ... algorithm. (in at least [0111] Machine learning is used in setting up the SVM classifier with a set of features taken from text to inform the classification. For example, FIG. 5 represents a chart of features used in the Support Vector Machine including “TREE-KERNEL,” which is the most critical feature of the feature set. The combination of all features improves accuracy and effectiveness as compared to individual features with the TREE-KERNEL feature being clearly dominant in the set. [0112] FIG. 4 shows the learning curve when inducing classifiers with training data sizes ranging from, for example, 500 to 3,000 data points (sentences). The performance stabilizes around F1=80%, so with the current model and parameters, the training data is not the limiting factor in the experimental settings. [0121] a credibility scoring component may be integrated to filter out or properly weight news stories or other information coming from untrustworthy information sources. The value of the company-risk relation mention extraction system of the present invention is bounded by the talk about risks contained in the news archive. In a sense, it turns the journalists into a risk analyst crowd whose collective assessment is harvested. Companies that do not get enough coverage may have vastly incomplete company risk profiles. Finally, the company-risk relation mention extraction system of the present invention focuses on risks expressed as noun phrases, but the system may be adapted to identify and analyze risks expressed using verb phrases or otherwise. [0173] FIGS. 21-24 provide another embodiment of a graphical user interface called the 360 Risk View 2100 for JP Morgan Chase. The 360 Risk View 2100 comprises an entity web visualization 2102 that shows the relatedness of entities in one or more business areas or supply chains and is shown in more detail in FIG. 22. A word cloud 2104 shows the relative importance or frequence of occurrence of terms or risks associated with an entity. A list of risks 2106 provides detailed risk information on general and idiosyncratic risks for an entity and is shown in greater detail in FIG. 23. A detailed risk log 2108, shown in FIG. 24, shows instances where an entity and risk have been identified and also provides a quantitative score associated with the entity-risk pairing.)

Although implied, Leidner in view of McNamara does not expressly disclose the following limitations, which however, are taught by Fehling,
determining the confidence score using a long short-term memory (LSTM) recurrent neural network (RNN) algorithm. (in at least [0052] neural network model which may be used in some embodiments for predicting categories for individual logs or clusters of logs can take the form of any number of neural networks including Perceptron (P) networks, Feed Forward (FF) networks, Radial Basis Networks (RBF), Deep Feed Forward (DFF) networks, Recurrent Neural Networks (RNN), Long/Short Term Memory (LSTM) Networks [0057] If the confidence metric of the prediction is deemed insufficient in operation 608, for example below a certain threshold, the machine learning algorithm can either adjust the model hyperparameters or identify additional logs to be categorized manually. In cases of false-positive predictions, where it is determined that the model has wrongly predicted logs in one category (e.g., if it is determined that the spend for one category significantly exceeds an expected value), the model design and tuning parameters can be adjusted 612 to correct for the error.)

The reason and rationale to combine Leidner, McNamara, Fehling, is the same as recited above. 


As per Claim 7, Leidner teaches: The method of claim 1, further comprising: 
determining the master build plan based at least in part on processing historical sales data using .... (in at least [0111] The control tower services platform 150, via communication links 154, monitors (and collects information regarding) the product distribution chain, product inventory levels, product demand, and/or prices of competitive products and, based on the collected information and product demand and price projections, dictates to second tier partners, prices, supply requirements, and other material terms, and accesses performance information of such second and third tier partners to monitor supply chain performance. [0112] Every time inventory is purchased or sold, the quantity is manually written on that item's card and a new on-hand amount totaled. [0114] “Performance information” typically includes any information relative to supply chain performance...inventory value (e.g., spare parts stock, SWAP stock, inventory turnover, days of supply of spare parts, days of supply of SWAP, days sales inventory spare parts, excess spare parts, excess SWAP stock, return to vendor rate, defective OHB, and return to vendor TAT, etc.), historic, current, and/or projected compliance with price, supply, and other customer requirements...historic, current, and/or projected parts, components, and/or product output levels, mean, median and/or average, mode)

Although implied, Leidner in view of McNamara does not expressly disclose the following limitations, which however, are taught by Fehling,
... processing historical sales data using a Naïve Bayes algorithm. (in at least [0023] FIGS. 2A and 2B illustrate examples of logs that might be included in a turnover over of a client's raw spend data. FIG. 2A depicts an example of an invoice that is neatly formatted to aid in the readability of the listed fields. [0050] FIG. 6 depicts how a model 600 can be used to select appropriate categories for the prediction set of clusters...only a subset of log data is provided to the model, and in some cases, additional spend data in the cost database can be provided to the model. In some cases, logs might also be withdrawn from the training set during model calibration to balance the likelihood of the categories from which it will learn (e.g., avoid that a specific category is over-represented). [0051] model may evolve and become more accurate over time via an iterative process depicted in FIG. 6. This iterative process is driven by an automated quality and error analysis to improve the model...the model may include one or more machine learning algorithms such as logistic regression models, linear discriminant analysis algorithms, classification and regression trees, Naive Bayes algorithms as in “Tackling the Poor Assumptions of Naïve Bayes Text Classifiers”, J. D. M. Rennie, L. Shih, J. Teevan, D. R. Karger, Proceedings of the 20th International Conference on Machine Learning, 2003, K-nearest neighbors algorithms, learning vector quantization algorithms, support vector machines, Bagging, Boosting, Random Forests, XGBoost, LightGBM algorithms, artificial neural networks)



As per Claim 9-10, 13 and 16-17, 20 for a server (see at least Leidner [0074]) and non-transitory computer-readable media (see at least Leidner [0074]), respectively, substantially recite the subject matter of Claim 3-4, 7 and are rejected based on the same reasoning and rationale.








Conclusion
Sarkissian, US20200410001A1, A system includes an event-source device; a state database holding first state data; a controllable computing device; and a monitoring device. The monitoring device receives an event record from the event-source device; determines, based at least in part on the first state data and the event record, a command; and transmits the command to the controllable computing device or otherwise causes the controllable computing device to carry out (e.g., perform an action associated with) the command. Some examples include determining a computational model based at least in part on first state data associated with a first data source. The computational model is operated based at least in part on an event record associated with a second data source to provide a command. A representation of the command is presented, via a user interface. A computing device can be caused to carry out the command.

Jaganmohan, US10943072B1, Methods and systems are disclosed for an artificial intelligence (AI)-based, conversational insight and action platform for user context and intent-based natural language processing and data insight generation. Using artificial intelligence and semantic analysis techniques, a knowledge graph is generated from structured data, and a word embedding is generated from unstructured data. A semantic meaning is extracted from a user request, and at least one user attribute and context are determined. One or more entities and relationships on the knowledge graph that match the semantic meaning are determined, based on the user attribute, context, and the word embedding. A sequence of analytical instructions is generated from the matching results, and applied to the structured data to generate a data insight response to the user request. If no matches are found, similar entities and relationships are presented to the user, and user selections are used to further train the system.

Katz, US20030033179A1, A method for generating customized alerts related to the procurement, sourcing, strategic sourcing and/or sale of one or more items by an enterprise is disclosed. The method is based on a Value Chain Intelligence (VCI) system that enables suppliers and procurement professionals to leverage enterprise and marketplace data in order to potentially improve decision-making in business enterprises. Accordingly, internal data from enterprises and external data from suppliers, catalogs, and marketplaces are integrated and analyzed in real time for their impact on supply chains processes. When an event occurs or data is received potentially affecting decisions regarding the procurement, sourcing, strategic sourcing, and/or sale of one or more items, the system correlates the data with predetermined conditions, which, when satisfied, trigger one or more software modules to send alerts to specified users about the potential impact of the event and/or data on the particular item/s. Alerts may be system-defined or user-defined, and customized according to types of users, messages, media, format, and other factors. Components for implementing this method consist of internal data collection components, external data collection components, data integration components, and data application components. Various methods for searching, extracting, transforming, integrating, analyzing, and representing both data internal to an enterprise and data external to an enterprise are also disclosed.

 Carstens, US20180197128A1, The present invention relates to a computer-based system for identifying supply chain risks and generating supply chain graphs representing an interconnected network of entities. An industrial graph database application is configured to account for direct and indirect (transitive) supplier risk and importance, based on a weighted set of measures: criticality, replaceability, centrality and distance. A graph-based model serves as an interactive and visual supply chain risk and importance explorer. A supply network is induced from textual data by applying text mining techniques to news stories and used to populate the supply chain/graph database.

 Hertz, US20190354544A1, Systems and techniques for determining relationships and association significance between entities are disclosed. The systems and techniques automatically identify supply chain relationships between companies based on unstructured text corpora. The system combines Machine Learning models to identify sentences mentioning supply chain between two companies (evidence), and an aggregation layer to take into account the evidence found and assign a confidence score to the relationship between companies.

Linton, US20140018949A1, The present disclosure discloses a supply chain management system that can estimate manufactured item delivery times at a facility, manufactured item costs or prices, and dynamically control supply chain performance.
PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PO HAN MAX LEE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623